Title: II. Thomas Jefferson to the Speaker of the House of Representatives, 14 April 1790
From: Jefferson, Thomas
To: Speaker of the House



Sir
New York April 14. 1790

I do myself the honor of presenting to the House of Representatives a report on the letter of John H. Mitchell reciting certain proposals for supplying the U.S. with a copper coinage, which letter they were pleased to refer to me. I return at the same time the copper coins which accompanied the letter, and submit to their inspection certain others in gold, silver, and billon mentioned in the report. I have the honor of being with sentiments of the most perfect respect, Sir, your mo. obedt & mo. hble. servt.
